                        Case 1:18-cv-12144-PBS Document 1 Filed 10/12/18 Page 1 of 6

 Pro Se I (Rev. 09/16) Complaint for a Civil Case



                                           UNITED STATES DISTRICT COURT
                                                                           for the

                                                             District of Massachusetts


                                                                              )   - Case No.

fr/\H e,<J       .{<   II;;,fb-,,c,1 J.
                                                                              )
                                                                              )
                                                                                                                        lie
                                                                                                      (to be filled in by     Clerk's Office)


                               Plaintiff(s)
 (Write the full name of each plaintiff who is filing this complaint.
 If the names of all the plaintiffs cannot fit in the space above,
                                                                              )
                                                                              )
                                                                              )
                                                                                     Jury Trial: (check one)      ci    Yes 0No
 please write "see attached" in the space and attach an additional
 page with the full list of names.)                                           )
                                     -v-                                      )
                                                                              )                                                        t:::
                                                                                                                              ~~:t~    0)
                                                                              )                                               0.
                                                                                                                              ··--~1
                                                                              )
U5 f5                                                                         )
                               Defendant(s)
                                                                              )
 (Write the full name of each defendant who is being sued. If the
 names of all the defendants cannot fit in the space above, please            )
 write "see attached" in the space and attach an additional page              )
 with the full list of names.)



                                                      COMPLAINT FOR A CIVIL CASE

 I.         The Parties to This Complaint
            A.          The Plaintiff(s)

                        Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                        needed.
                                   Name                              A nJ~ a-,) f<. fl/JcJhnaid
                       _,.,.<,'acc:~,/,,.8.treet Address                $l:Z... µt.e-c,7'/-i?-5 /t--1-'Cc1/.z /JrJn-_:,,:'.:··:·:::
                                   City and County
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Address


            B.          The Defendant(s)

                        Provide the information below for each defendant named in the complaint, whether the defendant is an
                        individual, a government agency, an organization, or a corporation. For an individual defendant,
                        include the person's job or title (if known). Attach additional pages if needed.




                                                                                                                                                Page I of 5
                     Case 1:18-cv-12144-PBS Document 1 Filed 10/12/18 Page 2 of 6

Pro Se I (Rev. 09/16) Complaint for a Civil Case


                     Defendant No. 1
                                Name                                           \L   f tJ 5
                                Job or Title       (if lcnown)

                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address          (if known)



                     Defendant No. 2
                                Name                                       VS/15
                                Job or Title       (if known)

                                Street Address
                                 City· and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address          (if known)



                     Defendant No. 3
                                Name
                                Job or Title (if known)                     )80't,tf..Vl Jv1   t1:t(I
                                                                                               1        #)ttvl.Y   (V\;&,yV\fC\,,',1pe, >ttf•€f ✓~~r
                                Street Address                             \        Dov c)1 IJSY-{{ IJ- J~
                                 City and County
                                 State and Zip Code
                                Telephone Number
                                E-mail Address          (/kh;i~nT ·:~~~-
                                                                           ---------------------

                     Defendant No. 4
                                Name                                       ~ ~ v; kl.~ J G {e,,. fl 'fl             Ci'\   IJ
                                 Job or Title      (if known)
                                                                           t°60tJ\'.1""9+--el 0-eV1evtll\
                                 Street Address
                                 City and County
                                 State and Zip Code
                                Telephone Number
                                E-mail Address          (if known)




                                                                                                                                       Page 2 of 5
                     Case 1:18-cv-12144-PBS Document 1 Filed 10/12/18 Page 3 of 6

Pro Se I (Rev. 09/16) Complaint for a Civil Case


H.         Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

           What !:Jte basis for fe~eral court jurisdiction? (che~k all ~hat appl~~           .

                  ~ederal question                                  D D1vers1ty of c1t1zensh1p -
           Fill out the paragraphs in this section that apply to this case.

           A.         If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case.




                                                      I

                        -~, 5cf 1t1at a r, '"'
           B.         ][f the   Basis for Jurisdiction Is Diversity of Citizenship

                      1.         The Plaintiff(s)

                                 a.         If the plaintiff is an individual
                                            The plaintiff, (name)                                               , is a citizen of the
                                            State of (name)


                                 b.         If the plaintiff is a corporation
                                            The plaintiff, (name)                                               , is incorporated
                                                                    --------~--'-'-=""-'---~--
                                            under the laws of the State of (name)
                                            and has its principal place of business in the State of (name)



                                 (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                 same information for each additional plaintiff.)

                      2.         The Defendant(s)

                                 a.         If the defendant is an individual
                                            The defendant, (name)                                               , is a citizen of
                                                                       ----------------
                                            the State of (name)                                               0 r is a citizen of
                                             (foreign nation)


                                                                                                                             Page 3 of 5
             .                                                                                         1-   -1 r1 "Jr         1JJ?; f'?W                      0~            J/\1     r;
    ti-(    hs o,t f /1 ✓                   l,,i,t,-f         W-1           t     Of         {'$,/_'-/              Pf        /;11        i~7'             ?t'6 £
    ·141 ~ ( jlJ-J I               (j)   rJ J"I ;n      tJ)   "1   ~         J   tJ)       V\     J 10q };.,WrD 7             , /-       /Jt'f           /,;lA '             ~!IA         0)   I
                                                                                           I .                                       I         .         )' V)io       @1~·          1    • l-l-;1
   f,, ~ 7 ?-1_             514/11        t~ f'w't1 J J b                        ;;    f   f".11,1      '° 5 VJ fJ _J       I' 11,/ fJ                                                         '
                                                                                                                        '                           ?"'- ft )(} ::[ /) SP 01;) 1
  f tt<J? "1"--f 5' @W                   v- _; ~ n            u,;,.   rl a 6111 !"',1 p1 a,                       ~          f w"11            ? Cl               "5;0kJ ')        ;;if aS
                        _.. .e t         ,t-,,,,, 11: 11 '?I'"' ;). I r~                              , "'r    :t t , v & r- 2                           )(J {!
                                                                                                                                                              1 rJ          l,'1lf   o~
                                                                                                                                                                                     5
                                            @                         tJ)
  ;,.'ff /,1/",4 ~ '"I1y,,nr ? 6Jf h fl,. tM /"' --1 l /;J ,; r :1 f : £ f l>'.:1, )                                                      1Q                            "JI f' " '1u) C
                                           /,1 k7
'J,,,,,7 )h :1. ,.,,17-/ JI J;) t I tA ;'di f ,,>J /1'9f1 1 VJ ;'I /'fl'j'l ? hi ,fJ I 6!-f                                                                             ,.., ~   /\~J
 -1(µJJ I   ~    A iJ---f                                              [/1
                         s~:J JI 0;41, .9-~-t f ~ 5 v· ?1 1 ·11 A -4 1o I ~        )             YJ                     'I                         ,Jt      ::(     lfia-   f/\-1 ~ 0
                            Case 1:18-cv-12144-PBS Document 1 Filed 10/12/18 Page 4 of 6
                     Case 1:18-cv-12144-PBS Document 1 Filed 10/12/18 Page 5 of 6

Pro Se I (Rev. 09/16) Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                            The defendant, (name)                                               , is incorporated under
                                                                      --------------
                                            the laws of the State of (name)                                               ' and has its
                                            principal place of business in the State of (name)
                                            Or is incorporated under the laws of (foreign nation)
                                            and has its principal place of business in (name)


                                 (If more than one defendant is named in the complaint, attach an additional page providing the
                                 same information/or each additional defendant.)

                      3:         The Amount in Controversy

                                  The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                 stake-is more than $75,000, not counting interest and costs of court, because (explain):




           Statement of Claim

           Write a sho1t and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
             ;i; 'of ~] io..b ,Ji'r't J 5/JS l, acA i ~                         yr 2-P 1,.5      MYl}- <;.e.e1115   f p9' r;/.i.'ce'
            Wo.str1,·~ Je11 '-"otvJ                     tei l-1&-l~e;vl? r),J/i,( 1-'ov f'1eA17' 5tifl'1J pta11-I--'
                                                        V}(J('
             YE! Y-CJ-.f (9Vl v\o I) er) f&,t Pi '1 1 v1-1 ef Ii t?v) -l--"vi.ell/ w'1-i-tVt ::t- ~CPf ~ 1e< C-e c:-~ c-;1,/tl; e~
              H'\ g0~fG1v'I: trt_P!?~a<?. :1'.'. oi~Ye.1.-- f~v f-e~5~Y10ilP)? l(({o/4et)Ctlh P!_J -~-~C.~'°lf
              Cl\. vli\j-rct2~.e:J:--;q-e ·hti le/,Avt.1                                                             · ·


G          Relief

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.            et                      e
                                                    r ,, i/., t-1 I (J ) e if"' Cti. vi Vl d f 9 e C{ J (P
                                                    Ai J                                                            +         -1
          }"'oJ, r'i0&1')'Jc, 70,oe, t--{) 7e1 (11{! @I I 7il r/ ,/1(,tl V41'1.> et'1t! lf- Cctrtf./
             f'Vl-t 5 h'e55 0t,vl) -//111 t :r1v1a1 6--r·rrfS ~1'16 C S"v< I lt7 t#1
              &ufvltt,e,S 4 }:: Jd )•e--e Ct $ ~ \f\' (1 '{_ t/J f t2 5-t n +,( u ~ j /---l1 e ~ $ I}
                ½0i,5 ~ea vt tvi~ tfl._p/1 ~ ft (//17.e_ +(} ~ ;' C, Ca i/f / Av                Page 4 of 5

                                                                                     / .M/ $ fve,,-$J<. ;I:
             ~
                     Case 1:18-cv-12144-PBS Document 1 Filed 10/12/18 Page 6 of 6

Pro Se I (Rev. 09/16) Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.



                     Date of signing:              j O If   L! ~ I )O
                                                                 I I\,            ,AA, ~,,,
                                                                                              1
                                                                                                  I/
                     Signature of Plaintiff                 {,J.{.;J//LJ(J)'   l / fJl/lro~v,,Jj/
                     Printed Name of Plaintiff               /t_t1~J,_t-_e.._vl_l<~;vi_1~e,,_d~(J_{)~C<J~l____________

          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                       Page 5 of 5
